       Case 3:20-cr-00088-TSL-FKB Document 24 Filed 09/02/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN (JACKSON) DIVISION


UNITED STATES OF AMERICA

VS.                                                          CRIMINAL NO.: 3:20cr00088

MARK ANTHONY COLEMAN


                 UNOPPOSED MOTION TO CONTINUE TRIAL SETTING



       COMES NOW, The Defendant, Mark A. Coleman (“Coleman”) by and through his

undersigned attorney, and files this Unopposed Motion for a Continuance of the Trial Setting in

this matter. In support thereof states as follows:

1.     This matter is currently set for trial on September 8, 2020.

2.     Counsel for Defendant has several previously scheduled trials and motion hearings.

3.     Counsel has conferred with the United States and they have no objections to this request.

4.     The requested continuance is in the interests of justice.

5.     For these reasons, the Defendant respectfully requests that the Pre-Trial Conference,

other deadlines, and Trial in this matter be continued.

       THIS the 2nd day of September, 2020.


                                          Respectfully Submitted,

                                          MARK ANTHONY COLEMAN,

                                          By: /s/ Dennis C. Sweet, III
                                                 Dennis C. Sweet, III
       Case 3:20-cr-00088-TSL-FKB Document 24 Filed 09/02/20 Page 2 of 2




OF COUNSEL:
Dennis C. Sweet, III
Dennis C. Sweet, IV
SWEET & ASSOCIATES
158 E. Pascagoula Street
Jackson, MS 39201
Phone (601)965-8700
Fax (601)965-8719



                                 CERTIFICATE OF SERVICE

       I, Dennis C. Sweet, III, one of the attorneys for the Defendant, do hereby certify that I

have electronically filed the foregoing with the Clerk of this Court by using the MEC system

which sends notification of such filing to all counsel of record.

       This the 2nd day of September, 2020.



                                              BY:/s/Dennis C. Sweet, III

                                                      Dennis C. Sweet,III
